TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00076-CR



                              Everton Roxroy Bailey, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 13-0933-K26, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant Everton Roxroy Bailey, Jr. filed his notice of appeal on February 3, 2015.

Appellant’s brief on appeal was originally due on July 3, 2015. On counsel’s motion, the deadline

for filing was extended 45 days to August 17, 2015. Appellant’s counsel has now filed a second

motion requesting that the Court extend the time for filing appellant’s brief an additional 45 days.

We grant the motion for extension of time and order appellant to file a brief no later than

October 1, 2015. No further extension of time will be granted. Failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is so ordered this 28th day of August, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish